NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/13/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 07/12/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 & 11, the closest prior art fails to teach or make obvious in combination with other claimed limitations, obtaining an inlet temperature of the engine from at least one second sensor; determining an inlet temperature distortion based on a relationship between the inlet temperature distortion and a difference between the outside air temperature and the inlet temperature; comparing the inlet temperature distortion to a threshold; and issuing an alert when the inlet temperature distortion exceeds the threshold, the alert indicative of the inlet temperature distortion having reached a level affecting an operating line of the engine. 
	The closest prior art includes Patterson (US 5,448,881), which teaches a method and system for detecting a distortion condition in the inlet of an engine, the distortion being either a pressure distortion or a temperature distortion, and issuing an alert when the distortion pattern severity is compared to data for the engine and is indicative of a stall precursor condition.  NPL Kurzke “Effects of Inlet Flow Distortion on the Performance of Aircraft Gas Turbines”, Journal of Engineering for Gas Turbines and Power, Vol. 130, ASME, July 2008 (henceforth Kurzke; previously cited in the 02/03/2021 Office Action) teaches determining an inlet distortion condition based on comparing temperatures within an air inlet of a “spoiled sector” and a remainder of the inlet (the sectors defined in arc sections of a circular inlet).  However, Kurzke fails to teach or suggest determining inlet temperature distortion by using a relationship between inlet temperature distortion and a difference between outside air temperature from outside an aircraft and inlet temperature of the engine inlet.
Claims 2-10, 12-20 are allowable for the same reasons as claims 1 & 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741